DETAILED ACTION
                                                Response to Amendment
The reply filed 07/16/2021, has been entered. Claims 1, 3, 6-11, 13, and 16-20 are amended. Claims 2 and 12 are cancelled. New claims 21-22 are added. Claims 1, 3-11, and 13-22 pending in the application.
The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in light of amendments/remarks. 

      Claim rejections 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 11, and 20:
The claim is directed to Mathematical Concepts (mathematical relationship or formula) that have been identified as abstract idea. For instance the claim recites the steps of “determining an interleaving matrix based on n unit matrices, wherein n is determined based on a target code length M of a polar code; and interleaving, based on the interleaving matrix, encoded bits obtained after encoding of the polar code, to generate interleaved bits, wherein the n unit matrices are calculated according to a specified algorithm, and wherein in the interleaving matrix, a location of 1 is used to store data, and a location of 0 does not store data”. Therefore, the claim “a mathematical method for using a mathematical algorithm to determine an interleaving matrix and to generate and interleaved bits wherein the matrices are calculated to a specified algorithm” is then it falls within the “mathematical formulas or equations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element “polar code-based interleaving method.” This feature can be a generic computer function. In this case the computer is used as a tool to keep information that can be referred to by the different matrix and equations to calculate a final result. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 3-10, 13-19, and 21-22 do not add anything significantly more to the independent claimed therefore are rejected as well. 
                                                                                            
                                  Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112